Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant’s submission filed on 03/17/2022 has been entered.
Response to amendment
This Office Action is responsive to communication (16/378,327) filed on 03/17/2021. 
Claims 1-3, 6-10, 12-13 and 15-16 are pending.
Claims 4-5 and 14 are canceled.
Claims 1 and 13 are amended. 
Claims 1-3, 6-10, 12-13 and 15-16 will be examined.

Examiner Notes
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.  During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Arguments
Claims 1 and 13 have been amended to overcome the 101 rejection.  Therefore, the 101 rejection for claims 1-3, 6-10, 12-13 and 15-16 has been withdrawn. 
 Applicant’s arguments filed 03/17/2022 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-10 and 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lahman et al. (US Patent No. 10,353,700), in view of Wrighton et al (US Publication No. 2010/0107146), and further in view of Dr. Garbage Magazine (“Sourcecode Visualizer 2008-Bytecode Visualizer”).

As to claims 1 and 13, Lahman teaches a system for a computer application software developer, comprising:
a local computer system with a computer readable electronic data storage media [Lahman, Fig. 10 and column 21 lines 10-30]; 
a browser that is stored on the electronic data storage media of the local computer system [Lahman, column 17 lines 65 to column 18 lines 21]; 
an application tools platform with all associated features and tools stored locally on the browser, where the application tools platform includes a computer software code compiler [Lahman, column 14 lines 38-62 wherein when a user attempts to access server and client device is offline, browser may detect that the network request to server has failed and may determine whether the application is locally stored in offline storage.  If browser determines that application is stored in offline storage, browser loads first file from offline storage … may provide the necessary toolkits, system runtime libraries, etc. utilized by the compiler to compile second file are executed properly]; and
wherein the application tools platform is entirely run within the browser so that the computer application software developer may work offline without a connection to a database server [Lahman, column 14 lines 38-62 wherein the emulated runtime environment may provide the necessary toolkits, system runtime libraries, etc. … are executed properly; see also column 8 lines 2-7].
Lahman provides platform APIs that enable the creation of a new process, enable file system manipulation, and other operations.  The portion of the application that is written using web-based technologies execute within a browser-like window provided by a container [column 9 lines 36-45].  Lahman does not explicitly discloses an application tools platform; however, in an analogous art of Development System, Wrighton teaches:
an application tools platform [Wrighton, par. 0008] with all associated features and tools stored locally on the browser, where the application tools platform includes a computer software code compiler for use by the computer application software developer [Wrighton, pars. 0020 and 0029 wherein either by means of functions in the web page and/or by means of the one or more applets the IDE may include source code editor, a compiler, an assembler, a linker and/or a simulator].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Lahman and Wrighton are in the same field of endeavor such as software development to provide method and system which provide a flexible tool to work offline from a server.
Lahman and Wrighton do not explicitly teach
that immediately compiles computer software code created by the computer application software developer and immediately upon compiling any changes provides a preview of the changes made to the compiled computer software code made by the computer application software developer
However, Dr. Garbage Magazine teaches
that immediately compiles computer software code created by the computer application software developer and immediately upon compiling any changes provides a preview of the changes made to the compiled computer software code made by the computer application software developer [Dr. Garbage Magazine, page 1, Section Sourcecode Visualizer 2008, Sourcecode Visualizer 2008 is an Eclipse plugin for visualizing Java sourcecode. It is an inevitable tool for sourcecode review. Its 3 basic components are:
Sourcecode Editor
Controlflow Graph Panel
Synchronisation of control flow graph and sourcecode editor
Page 1, Section Controlflow graph panel, The control flow graph can be placed in the editor window or in seperate window. The graph can be modified in the Control Flow Graph Factory 2008. Every node in the control flow graph shows the correspoding bytecode instructions.
Page 1, Section Synchronisation of control flow graph and sourcecode editor, On every saved change of the sourcecode the graph is updated and synchronized with lines of the sourcecode.]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Lahman, Wrighton and Dr. Garbage Magazine are in the same field of endeavor such as software display an execution hierarchy of the program in a trace window; and parse the bytecode of the program to identify a set of blocks belonging to a hierarchy level of the program selected in the trace window; for the purpose of  inspecting the result of bytecode instrumentation, checking the efficiency of implementation in the bytecode level, and debugging source code and bytecode in a visualization way – control flow graph (see Dr. Garbage‘s, page 3, section Typical Use Cases. ).

As to claim 2, Lahman, Wrighton and Dr. Garbage Magazine teach the system of Claim 1, where the application tools platform is built on a Java Script framework [Wrighton, par. 0027].

As to claim 3, Lahman, Wrighton and Dr. Garbage Magazine teach the system of Claim 1, where the applications tools platform allows the computer application software developer to create code for a software application [Wrighton, par. 0029 wherein in response to the user activating the save control, the webpage invokes a save function to be run on the browser which saves the code (since user may require several sessions to fully write the code)].

As to claims 6 and 15, Lahman, Wrighton and Dr. Garbage Magazine teach the system of Claim 3, where the application tools platform allows the computer application software developer to debug the code [Wrighton, par. 0037].

Dr. Garbage Magazine teach the system of Claim 3, where the application tools platform contains an error display for the computer application software developer [Wrighton, par. 0043].

As to claim 9, Lahman, Wrighton and Dr. Garbage Magazine teach the system of Claim 3, where the application tools platform stores all files created by the computer application software developer on the computer readable electronic data storage media located on the local computer system [Lahman, column 17 lines 65 to column 18 lines 21].

As to claim 10, Lahman, Wrighton and Dr. Garbage Magazine teach the system of Claim 3, where the computer software code compiler generates and displays the outputs of multiple versions of the code [Wrighton, pars. 0042-0043].

As to claim 12, Lahman, Wrighton Dr. Garbage Magazine teach the system of Claim 1, where the local computer system comprises a mobile device [Lahman, Fig. 9 and column 18 lines 65-67].

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lahman, in view of Wrighto, in view of Dr. Garbage Magazine (“Sourcecode Visualizer 2008-Bytecode Visualizer”) and further in view of Elliot et al. (US Patent No. 9,870,205).

As to claims 7 and 16, 
Dr. Garbage Magazine teach the system of Claim 3.
Lahman, Wrighton and Dr. Garbage Magazine do not explicitly teach conduct a semantic review; however, in an analogous art of Storing Logical Units of Program Code Generated Using a Dynamic Programming Notebook User Interface, Elliot teaches:
where the application tools platform allows the computer application software developer to conduct a semantic review of the code [Elliot, column 4 lines 60-67 wherein being quickly review output results can aid the developer in determining whether the program code used to generate the output results may need to be modified and in what ways in order to move closer to or achieve a desired result].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Lahman, Wrighton, Dr. Garbage Magazine and Elliot are in the same field of endeavor such as web browser application to provide method and system which quickly achieve a desired result by conduct a semantic review.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199